FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 10, 2022

                          Nos. 04-19-00737-CR, 04-19-00738-CR

                                      Aidan VITELA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5942
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
      The panel has considered Appellant’s motion for rehearing and now requests a response
from Appellee to be due February 24, 2022. See TEX. R. APP. P. 49.2.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court